DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending and under examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority based the application CN202011323140.4 filed in the People’s Republic of China on November 23, 2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Under AIA , the foreign priority date is the effective filing date of the claimed invention if 
(1) the foreign application supports the claimed invention under 112(a), AND (2) the applicant has perfected the right of priority by providing a certified copy of the priority application, and
 a translation of the priority application (if not in English). See MPEP §§§ 216, 2151.01, item D and 2152.06, item C.
A translation of the foreign priority application has not been filed. Therefore, the effective filing date of the pending claims is May 26, 2022.
Information Disclosure Statement
An Information Disclosure Statement has not been filed.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). The sequence disclosures are located in Figures 2A, 3C, 4A, and 6A and in paragraphs [0077], [0079], [0080], [0083], [0084], [0087], [0090], [0091], [0094], and [0112] in the specification filed August 2, 2021.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosure is located paragraph [0112] in the specification.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Specification
The disclosure is objected to for failing the comply with 37 CFR 1.821 (d) which requires reference made to an unbranched sequence of four or more amino acids by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description of claims, even if the sequence is also embedded in the text of the description or claims of the patent application. See MPEP §2422. The sequences are located paragraphs [0077], [0079], [0080], [0083], [0084], [0087], [0090], [0091], [0094], and [0112] in the specification. Appropriate correction is required.
The sequences disclosed in Figures 2A, 3C, 4A, and 6A are disclosed without the corresponding sequence identifiers (“SEQ ID NO: X”) in the drawings or in the Brief Description of the Drawings. When a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or in the Brief Description of the Drawings. See MPEP §2422.02. Appropriate correction is required.
Claim Interpretation
Claims 1-8 recite the limitations “an amino acid sequence of the PRD peptide is SEQ ID NO: 1”, “an amino acid sequence of the PRD-S peptide is SEQ ID NO: 2”, “an amino acid sequence of the TAD peptide is SEQ ID NO: 3”, and “an amino acid sequence of the ZF7 peptide is SEQ ID NO: 4”. In light of the specification, the transitional term “is” utilized in the claim limitation is being interpreted as closed ended, analogous to the transitional phrase “consisting of”. Thus, the amino acid sequence of the PRD peptide consists of SEQ ID NO:1,
the amino acid sequence of the PRD-S peptide consists of SEQ ID NO: 2, the amino acid sequence of the TAD peptide consists of SEQ ID NO: 3, and the amino acid sequence of the ZF7 peptide consists of SEQ ID NO: 4. Support for the interpretation is found in the paragraphs [0004-0007] in the specification filed August 2, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method of using PRD, PRD-S, TAD, ZF7 peptide or a mixture thereof to inhibit a cellular response to inflammatory stimuli in cells. The claim is indefinite because it fails to recite positively recited step(s) in using the PRD, PRD-S, TAD, ZF7 peptide or a mixture thereof to inhibit a cellular response to inflammatory stimuli in cells. Claims 2-5 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.  
Claim 6 is directed to a method of using PRD, PRD-S, TAD, ZF7 peptide or a mixture thereof to treat cytokine-storm-mediated diseases. The claim is indefinite because it fails to recite positively recited step(s) in using the PRD, PRD-S, TAD, ZF7 peptide or a mixture thereof to treat cytokine-storm-mediated diseases. Claims 7 and 8 which depend from claim 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 6.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering by an injection a combination of PRD, TAD and ZF7 peptides or by an injection of ZF7 peptide to treat endotoxic shock in mice, does not reasonably provide enablement for using PRD, PRD-S, TAD, ZF7 peptide or a mixture thereof to treat cytokine storm mediated diseases. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d (Fed. Cir. 1988).  Whether undue experimentation is required is not based upon a single factor, but rather is a conclusion reached by weighing many factors (see Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  These factors include, but are not limited to the following:1) The breadth of the claims; 2) The nature of the invention; 3) The state of the prior art; 4) The level of skill in the art; 5) The level of predictability in the art; 6) The amount of direction provided by the inventor; 7) The presence or absence of working examples; and 8) The quantity of experimentation necessary to make or use the invention based on the content of the disclosure.
The relevant factors are addressed below on the basis of comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.
The breadth of the claim and nature of the invention
Claims 6-8 are directed to a method of using a PRD, PRD-S, TAD, ZF7 peptide or a mixture thereof to treat cytokine-storm-mediated diseases. The cytokine-storm-mediated diseases is any disease that is mediated by a cytokine storm and include autoimmune diseases, bacterial or viral infections, cytokine release syndromes caused by tumor immunotherapy, septicemia, COVID-19, inflammatory bowel diseases, rheumatoid arthritis and sepsis. See claims 7 and 8.
The term “treatment” or “treating” refers to therapeutic treatment wherein the object is to slow down (lessen) if not cure the targeted pathologic condition or disorder or prevent recurrence of the condition. See paragraph [0053] in the specification.
The nature of the invention is directed to using peptides comprising amino acid sequences of at least 15 amino acids in length to slow down (lessen) if not cure a disease that is mediated by a cytokine storm or prevent the recurrence of a disease that is mediated by a cytokine storm. Specifically, the claim is directed to using the peptides PRD, PRD-S, TAD, and ZF7 identified as SEQ ID NOs: 1-4, respectively or a mixture thereof to treat a cytokine storm mediated disease. 
The scope of the claims is broad encompassing preventing the recurrence of a disease mediated by a cytokine storm any use of the claimed peptides.
State of the Prior Art and Predictability in the Art: The art in treating cytokine storm mediated diseases is highly unpredictable. Currently there is no criteria to identify a cytokine storm. Suppression of cytokine release at an early stage of disease as treatment is controversial. Inhibiting cytokine expression in rheumatoid arthritis has been shown to increase the risk of RA infection. See Tang et al.1, page 2, left col.-continuing paragraph and  page 5, left col.-1st paragraph.
Tang et al. suggest a precise definition of a cytokine storm is needed urgently and the term needs to be placed in the ICD code. The ICD code would bring the standardization of disease names, the convenience of electronic medical records (EMR) management, and the efficiency in information sharing. For example, the characteristic of cytokine storm would be more accessible to be collected for a retrospective study. See page 9, right col.-2nd paragraph.
	The existence of working examples: There are working example demonstrating that the administration of the combination of PRD, TAD and ZF7 or ZF7 alone by injection reduces endotoxic shock in mice. See paras. [0121-0126] in the specification.
	The amount of direction provided by the inventors: There is limited guidance provided by applicants on how the claimed peptides would be used to prevent or cure a disease mediated by a cytokine storm, especially given there is not accepted criteria to identify a cytokine storm. Furthermore, there are no general teachings of routes of administration or effective doses utilized to treat all diseases mediated by a cytokine storm. The inventors have demonstrated the administration of a combination of PRD, TAD and ZF7 or ZF7 alone by injection reduces endotoxic shock in mice. See paras. [0121-0126] in the specification.
The level of skill in the art: The level of skill in the art is high; someone with post-graduate a scientific and medical training.
Given the analysis of the factors that have been determined as critical in determining whether a claimed invention is enabled, especially given the unpredictability in the art with regard to suppressing cytokine release at an early stage of disease as treatment, the use of a PRD, PRD-S, TAD, ZF7 peptide or a mixture thereof to treat cytokine-storm-mediated diseases as claimed cannot be considered enabled and it is concluded that the skilled artisan would have needed to have conducted undue and excessive experimentation in order to practice the claimed invention.
Summary
The specification is objected to. The disclosures fails to comply with the Sequence Disclosure Rules. Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 1-8 are not rejection under the prior art statutes of 35 U.S.C. 102 and 35 U.S.C 103 and under double patenting.
Conclusion
No claims are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tang et al., “Cytokine Storm in COVID-19:The Current Evidence and Treatment Strategies”, Frontiers in Immunology, 2020, pp. 1-13